DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to using previous data to calculate a future impressions of content and calculate/deduct a bid based on received information. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (10-18) is/are directed to a method, claim(s) (19, 20) is/ are directed to a computer readable medium, and claims(s) (1-9) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

 Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitation of using past data to predict, modify, and bid which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating impressions. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows users to forecast and budget impression data which is a method of Managing Personal Behavior or Relationships or Interactions between People. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) obtaining data, passing data, obtaining data, calculating data, determining, data, updating data, and causing a bid which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for obtaining, passing, calculating, updating causing, and determining which is the abstract idea steps of updating an impressions bid in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to calculate a bid based on received and forecasted data).  Using a computer for obtaining, passing, calculating, determining, updating, and causing the data resulting from this kind of method of organizing human activity based mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

¶ 17, The disclosed embodiments provide a method, apparatus, and system for performing dynamic optimization of content impressions, and specifically dynamically setting a price for each content impression.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 7, 11, 16, 20 recite limitations which discusses a general application of a machine learning algorithm.

Claims 3-6, 8, 9, 12-15, 17, 18, recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information for bidding on content. This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).
 
[0072]    The machine 700 may include processors 710, memory 730, and I/O components 750, which may be configured to communicate with each other such as via a bus 702. In an example embodiment, the processors 710 (e.g., a central processing unit (CPU), a reduced instruction set computing (RISC) processor, a complex instruction set computing (CISC) processor, a graphics processing unit (GPU), a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC), another processor, or any suitable combination thereof) may include, for example, a processor 712 and a processor 714 that may execute the instructions 716. The term "processor" is intended to include multi-core processors 710 that may comprise two or more independent processors 712 (sometimes referred to as "cores") that may execute instructions 716 contemporaneously. Although FIG. 7 shows multiple processors 710, the machine 700 may include a single processor 712 with a single core, a single processor 712 with multiple cores (e.g., a multi-core processor), multiple processors 710 with a single core, multiple processors 710 with multiple cores, or any combination thereof.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 





The prior art references Bapna US 20190104331 A1, Davin US 20180150883 A1, Kitts US 20180108049 A1, Arora US 20170061528 A1, Yi US 20150178790 A1, Dixon US 20090063273 A1, disclose a processor, a medium, a graphical user interface, online network, machines in at least Bapna, Fig.1-3 ¶ 9, 20, 27, 30, 36, 38, 52, 132-135, Davin Fig. 1-4, ¶ 22-24, 38, 56, 72-73, Kitts Fig. 1, 26, 27, ¶ 34, 428,  Arora Fig. 1, 3, 4, ¶ 3-9, 28, 48, 96-104, Yi Fig. 1-3, ¶ 37, 48, 54, 55, 58, 62, 90, 137, Dixon Fig. 1, 5, ¶ 13, 24, 29, 44.



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al. (US 20180108049 A1) in view of Arora et al. (US 20170061528 A1). 

Regarding claim 1, Kitts teaches computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to perform operations comprising (¶ 121, 34, 46, Fig. 26, 27); obtaining impression information for a first sponsored piece of content, the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period (¶ 263-265, A key principal for advertising systems is most advertising campaigns are not concerned about the outcome of an individual impression, but instead consider about how close they are to target at the end of a given period. Therefore, if there is error on any impression, those errors can be addressed on the impressions to follow. In order to do this, we can update our target KPIs as the advertising buy progresses. Given n impressions seen out of I.sub.0 impressions expected over the full period, we can update the remaining price and value as follows, ¶ 167, Diurnal Patterns for Bid - Volume : One method for achieving accurate pacing is to estimate impression volume 1 , * , and the win probability W ( byt ) * , and then use these to identify the bid that will achieve the required spend . The bid - win landscape W ( b , , t ) * can be 

 passing the impression information to a view forecasting model, view forecasting model to output a predicted number of impressions of the first sponsored piece of content over a future time period 
(¶ 116, KPI Prediction: When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). This may not occur for several seconds or perhaps even 30 seconds; and occurs after traffic is auctioned in any case. Therefore, we predict viewability ahead of time. We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors. We introduce a logistic regression model that is designed to predict viewability on traffic prior to bidding. Other KPI events are similar—for example, Completion KPI events can only fire after the ad plays to completion (usually 30 second). Here also the probability of completion needs to be predicted ahead of serving the ad. Demographic In-target rate actually relies upon a third party entity to score batches of traffic—which can lead to days or more before the true demographic in-target rate is known; thus once again, this KPI needs to be predicted. ¶ 95-97, Calculate the bid price required for smooth delivery (FIG. 6-5): Let b.sub.i.sup.P be the bid such that the expected spend will be as close as possible to the desired spend B.sub.t. Some authors do this by setting a participation rate. Other authors set the bid price directly to based on a corrected version of the count of the number of impressions of the first sponsored piece of content over the first time period, the corrected version produced in the view forecasting model by a formula having one or more weights learned during the training of the view forecasting model (¶ 116, KPI Prediction: When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). This may not occur for several seconds or perhaps even 30 seconds; and occurs after traffic is auctioned in any case. Therefore, we predict viewability ahead of time. We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors. We introduce a logistic regression model that is designed to predict viewability on traffic prior to bidding. Other KPI events are similar—for example, Completion KPI events can only fire after the ad plays to completion (usually 30 second). Here also the probability of completion needs to be predicted ahead of serving the ad. Demographic In-target rate actually relies upon a third party entity to score batches of traffic—which can lead to days or more before the true demographic in-target rate is known; thus once again, this KPI needs to be predicted. ¶ 95-97, Calculate the bid price required for smooth delivery (FIG. 6-5): Let b.sub.i.sup.P be the bid such that the expected spend will be as close as possible to the desired spend B.sub.t. Some authors do this by setting a participation rate. Other authors set the bid price directly to throttle. In both cases, the decision variable ultimately is factored into the bid price. The approaches for estimating bid also vary 

obtaining a budget for the first sponsored piece of content for the future time period (¶ 264-266, Budget, KPI and Impressions prior to start of optimization ( i . e . at time period t = 0 , or the original targets prior to start of optimization ) are equal to, ¶ 36, Consider an advertiser that has a budget B and wishes to spend it on an ad auction across T discrete periods of time. Lets also say the advertiser's objective is to create an event of value or acquisition. The acquisition event could be a subscription, purchase, form entry, or anything else of interest that the advertiser might use for tracking value., ¶ 74, 75, 85); 

calculating a base bid for the first sponsored piece of content based on the budget and the predicted number of impressions of the first sponsored piece of content over the future time period (¶ 163, Once the KPI predictions are generated for the incoming impression, the system now needs to calculate a bid price. There are two phases of this process: First, single-variable bid prices are estimated. Secondly, the final multi-KPI bid price is calculated. We begin with the single variable solutions—this is the bid price that would be used if we just had one KPI target—be that budget delivery, or viewability, or other KPIs. ¶ 86-99, The Control system sets the KPI and budget parameters that will be used to calculate bid price. ¶ 106, Step 4A: Calculate bid prices for each individual KPI including CPA targets, rate 

determining to display the first sponsored piece of content to a first user (¶ 122-124, The events that may be predicted include but are not limited to: 1. Viewability rate: The probability that the ad, when served, will remain on-screen for at least 2 continuous seconds. 2. Completion rate: The probability that the user will view the ad until the end of its running time (e.g. 30 seconds). ¶ 116-122, When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). ¶ 42, 256, 233, 237, 430-433); 

subsequent to the determining, dynamically updating the base bid based on one or more attributes of the first user, to produce a dynamic bid for the first sponsored piece of content (¶ 331, The next change is that bid price also needs to change to in fact pay less for incoming traffic that is higher than the target performance, i.e. for CPA KPI., ¶ 80, In contrast, under the error minimization scheme described in this paper, there is error on in-target, and zero error on completion rate and viewability rate. It will therefore set the bid to raise the in-target KPI. The advertiser's KPI targets are treated as a multi-dimensional target which the system attempts to ‘shape match’. ¶ 409, 338, 102, 70, 72, 85, 316); 

and causing the dynamic bid to be deducted from the budget (¶ 99, 8. Step 8: Deduct the budget (FIG. 6-7) and update the KPI counters (FIG. 6-8): If the ad's bid was successful in winning the auction, then 
¶ 109, 7. Step 6: Deduct the Budget if the ad wins the auction (FIG. 7-7). ¶ 232 Submitting the bid usually involves responding with a bid-price. The bid price is then used, usually in a Generalized Second Price auction, to determine whether this particular advertiser “wins” the impression. Step 6: Deduct Budget If the ad wins the auction, then another callback will occur to indicate that the ad has won and that an ad creative (a javascript) should be served to the requesting publisher. ¶ 372-373, The budget is then updated by subtracting winning bid prices.)	 

Kitts does not specifically teach the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions. 

However, Arora teaches a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to perform operations comprising: obtaining impression information for a first sponsored piece of content (¶ 20, 9, 96) the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period (¶ 35, 24, 48, 60); 

view forecasting model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions of the first sponsored piece of content over a future time period (abstract, ¶ 2, The data processing system can aggregate the feedback signals received from multiple advertisements impressions and corresponding surveys. The data processing system can further aggregate information associated with each advertisement impression and feedback signal, 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions, as taught/suggested by Arora. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to advertisement impression predictions. One of ordinary skill in the art would have recognized that applying the known technique of Arora would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Arora to the teachings of Kitts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would extract meaningful insights from raw data to quickly solve complex, data-rich business problem.	 

Regarding claims 2, 11, 20, Kitts teaches wherein the operations further comprise: training the view forecasting model …to repetitively alter values for the one or more weights until a sum of squares of a difference between a view through ratio of the training data and a predicted view through ration from a portion of the view forecasting model is minimized (¶ 95, 101, 140, 144, 308, 213, 402, 412, Fig. 20). 

Kitts does not specifically teach the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions.

However, Arora teaches by passing a plurality of features extracted from training data to the machine learning algorithm, causing the machine learning algorithm to repetitively alter values (abstract, ¶ 2, 20, 24, 31, 40, 48, 87).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform the model being a machine learned model trained by a machine learning algorithm, as taught/suggested by Arora. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to advertisement impression predictions. One of ordinary skill in the art would have recognized that applying the known technique of Arora would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Arora to the teachings of Kitts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying model being a machine learned model trained by a machine learning algorithm would have been recognized by those of ordinary skill in the art as resulting in an improved system that would extract meaningful insights from raw data to quickly solve complex, data-rich business problem.	


Regarding claims 3, 12, Kitts teaches wherein the calculating the base bid includes dividing the budget by the predicted number of impressions of the first sponsored piece of content over the future time period (¶ 95-101, 167-170, 194-196, 264-267). 


Regarding claims 4, 13,  Kitts teaches wherein the determining to display the first sponsored piece of content to the first user includes passing the one or more features of the first sponsored piece of content and the one or more features of the first user to a successful content model (¶ 65, 138, 153-154, 188, 234, 239), the successful content model to output a score indicative of a likelihood that display of the first sponsored piece of content to the first user will result in a positive interaction by the first user with the first sponsored piece of content in a graphical user interface of the online network (¶ 122-127, 131, 65, 138, 153-154, 188, 234, 239, Table 4).

Kitts does not specifically teach the successful content model being a machine learned model trained by a machine learning algorithm to output a score indicative of a likelihood.

However, Arora teaches the successful content model being a machine learned model trained by a machine learning algorithm to output a score indicative of a likelihood… the first sponsored piece of content in a graphical user interface of the online network (abstract, ¶ 1, 2, 20, 24, 31, 40, 48, 75, 77).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform the model being a machine learned model trained by a machine learning algorithm, as taught/suggested by Arora. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to advertisement 

Regarding claims 5, 14, Kitts teaches wherein the positive interaction is a click (¶ 46, 48, 72, 234, 238, 251).

Regarding claims 7, 16, Kitts teaches a successful content model (¶ 154, 138, 188), but does not specifically teach a neural network.  

However, Arora teaches wherein the successful content model is a neural network (¶ 7, 48, 87). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform a neural network, as taught/suggested by Arora. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to advertisement impression predictions. One of ordinary skill in the art would have recognized that applying the known technique of Arora would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Arora to the teachings of Kitts would have yielded predictable results because the level of ordinary skill in the art demonstrated 

Regarding claims 8, 17, Kitts teaches wherein the operations further comprise displaying the first sponsored piece of content to the first user as an impression in a graphical user interface of the online network (¶ 116, 118, 136). Also taught by Arora.

Regarding claims 9, 18, Kitts teaches impressions and bidding in the field of advertising. Kitts does not specifically teach organic content.  

However, Arora teaches wherein the impression is displayed in a slot designated for sponsored pieces of content on a screen of the graphical user interface, the slot interleaved with one or more slots designated for organic pieces of content (¶ 22, 34). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform organic content as taught/suggested by Arora. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to advertisement impression predictions. One of ordinary skill in the art would have recognized that applying the known technique of Arora would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Arora to the teachings of Kitts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such organic content features into similar 

Regarding claim 10, Kitts teaches a computerized method comprising (¶ 121, 34, 46, Fig. 26, 27); obtaining impression information for a first sponsored piece of content, the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period (¶ 263-265, A key principal for advertising systems is most advertising campaigns are not concerned about the outcome of an individual impression, but instead consider about how close they are to target at the end of a given period. Therefore, if there is error on any impression, those errors can be addressed on the impressions to follow. In order to do this, we can update our target KPIs as the advertising buy progresses. Given n impressions seen out of I.sub.0 impressions expected over the full period, we can update the remaining price and value as follows, ¶ 167, Diurnal Patterns for Bid - Volume : One method for achieving accurate pacing is to estimate impression volume 1 , * , and the win probability W ( byt ) * , and then use these to identify the bid that will achieve the required spend . The bid - win landscape W ( b , , t ) * can be estimated using historical data on prices submitted and win - loss outcome ; and demand 1 * can be estimated using historical observations of impressions at each time divided by the win – rate, ¶ 116, KPI Prediction : When a user requests a web page , the web page must be quickly assembled. A call is made to an ad server to provide ads… Therefore , we predict viewability ahead of time . We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors ¶ 136, 137, 74, 121); 

passing the impression information to a view forecasting model, view forecasting model to output a predicted number of impressions of the first sponsored piece of content over a future time period 
(¶ 116, KPI Prediction: When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). This may not occur for several seconds or perhaps even 30 seconds; and occurs after traffic is auctioned in any case. Therefore, we predict viewability ahead of time. We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors. We introduce a logistic regression model that is designed to predict viewability on traffic prior to bidding. Other KPI events are similar—for example, Completion KPI events can only fire after the ad plays to completion (usually 30 second). Here also the probability of completion needs to be predicted ahead of serving the ad. Demographic In-target rate actually relies upon a third party entity to score batches of traffic—which can lead to days or more before the true demographic in-target rate is known; thus once again, this KPI needs to be predicted. ¶ 95-97, Calculate the bid price required for smooth delivery (FIG. 6-5): Let b.sub.i.sup.P be the bid such that the expected spend will be as close as possible to the desired spend B.sub.t. Some authors do this by setting a participation rate. Other authors set the bid price directly to throttle. In both cases, the decision variable ultimately is factored into the bid price. The approaches for estimating bid also vary from direct auction modeling to MIMD controllers. For the purposes of articulating an implementation, we'll describe a direct modeling approach. Let W(b.sub.i)=M(b.sub.i,θ,t) be a function mapping the bid price, time, and parameters, to the expected probability of win, and I.sub.t* a prediction of the number of impressions in this time period), based on a corrected version of the count of the number of impressions of the first sponsored piece of content over the first time period, the corrected version produced in the view forecasting model by a formula having one or more weights learned during the training of the view forecasting model (¶ 116, KPI Prediction: When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). This may not occur for several seconds or perhaps even 30 seconds; and occurs after traffic is auctioned in any case. Therefore, we predict viewability ahead of time. We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors. We introduce a logistic regression model that is designed to predict viewability on traffic prior to bidding. Other KPI events are similar—for example, Completion KPI events can only fire after the ad plays to completion (usually 30 second). Here also the probability of completion needs to be predicted ahead of serving the ad. Demographic In-target rate actually relies upon a third party entity to score batches of traffic—which can lead to days or more before the true demographic in-target rate is known; thus once again, this KPI needs to be predicted. ¶ 95-97, Calculate the bid price required for smooth delivery (FIG. 6-5): Let b.sub.i.sup.P be the bid such that the expected spend will be as close as possible to the desired spend B.sub.t. Some authors do this by setting a participation rate. Other authors set the bid price directly to throttle. In both cases, the decision variable ultimately is factored into the bid price. The approaches for estimating bid also vary from direct auction modeling to MIMD controllers. For the purposes of articulating an implementation, we'll describe a direct modeling approach. Let W(b.sub.i)=M(b.sub.i,θ,t) be a function mapping the bid price, time, and parameters, to the expected probability of win, and I.sub.t* a prediction of the number of impressions in this time period. ¶ 198-202, If all KPIs are failing their goals, then the highest error correcting “force” will be on the KPI that is failing by the greatest margin. [0199] (b) If all KPIs are exceeding their goals, then the highest error correcting “force” will be on the KPI that exceeds its goal by the least ¶ 142, 144, 145, 163, 265, 441, 215, 270, 310);

obtaining a budget for the first sponsored piece of content for the future time period (¶ 264-266, Budget, KPI and Impressions prior to start of optimization ( i . e . at time period t = 0 , or the original targets prior to start of optimization ) are equal to, ¶ 36, Consider an advertiser that has a budget B and wishes to spend it on an ad auction across T discrete periods of time. Lets also say the advertiser's objective is to create an event of value or acquisition. The acquisition event could be a subscription, purchase, form entry, or anything else of interest that the advertiser might use for tracking value., ¶ 74, 75, 85); 

calculating a base bid for the first sponsored piece of content based on the budget and the predicted number of impressions of the first sponsored piece of content over the future time period (¶ 163, Once the KPI predictions are generated for the incoming impression, the system now needs to calculate a bid price. There are two phases of this process: First, single-variable bid prices are estimated. Secondly, the final multi-KPI bid price is calculated. We begin with the single variable solutions—this is the bid price that would be used if we just had one KPI target—be that budget delivery, or viewability, or other KPIs. ¶ 86-99, The Control system sets the KPI and budget parameters that will be used to calculate bid price. ¶ 106, Step 4A: Calculate bid prices for each individual KPI including CPA targets, rate targets, pacing targets and so on. (FIG. 7-5). ¶ 144, The viewability prediction model is not an end unto itself, but instead will be part of formula that will be used to calculate bids—and then used to bid in an auction. ¶ 166-172, The net result is a bid price chosen that creates a spend result that is as close as possible to even delivery each time period B/T, ¶ 38, 181-186);

determining to display the first sponsored piece of content to a first user (¶ 122-124, The events that may be predicted include but are not limited to: 1. Viewability rate: The probability that the ad, when 

subsequent to the determining, dynamically updating the base bid based on one or more attributes of the first user, to produce a dynamic bid for the first sponsored piece of content (¶ 331, The next change is that bid price also needs to change to in fact pay less for incoming traffic that is higher than the target performance, i.e. for CPA KPI., ¶ 80, In contrast, under the error minimization scheme described in this paper, there is error on in-target, and zero error on completion rate and viewability rate. It will therefore set the bid to raise the in-target KPI. The advertiser's KPI targets are treated as a multi-dimensional target which the system attempts to ‘shape match’. ¶ 409, 338, 102, 70, 72, 85, 316); 

and causing the dynamic bid to be deducted from the budget (¶ 99, 8. Step 8: Deduct the budget (FIG. 6-7) and update the KPI counters (FIG. 6-8): If the ad's bid was successful in winning the auction, then deduct the clearing bid price b.sub.i from the ad's budget B=B−b.sub.i. In a Generalized Second Price auction the clearing price will equal the second bidder's bid plus 1 penny b.sub.i=0.01+max b.sub.j: b.sub.j<=b.sub.i. , If an external KPI event is detected, then accrue the KPI counters V.sub.k′=V.sub.k′+1..
¶ 109, 7. Step 6: Deduct the Budget if the ad wins the auction (FIG. 7-7). ¶ 232 Submitting the bid usually involves responding with a bid-price. The bid price is then used, usually in a Generalized Second Price auction, to determine whether this particular advertiser “wins” the impression. Step 6: Deduct Budget If the ad wins the auction, then another callback will occur to indicate that the ad has won and 

Kitts does not specifically teach the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions. 

However, Arora teaches a computerized method comprising (¶ 20, 9, 96) the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period (¶ 35, 24, 48, 60); 

view forecasting model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions of the first sponsored piece of content over a future time period (abstract, ¶ 2, The data processing system can aggregate the feedback signals received from multiple advertisements impressions and corresponding surveys. The data processing system can further aggregate information associated with each advertisement impression and feedback signal, including, e.g., information about the web page, information about the advertisement or information about or associated with the computing device on which the web page is displayed. With this information, the data processing system can train a machine learning model that can be used to predict, for a given combination of features, a score associated with an advertisement impression. The score may indicate a predicted signal, such as a predicted dislike or annoyance with the advertisement. For example, the score can indicate a likelihood that a viewer of the advertisement responds negatively to the advertisement. The data processing system can use this score to adjust a ranking of the advertisement in a real-time online advertisement auction. For example, the real-time online advertisement auction may initially rank candidate advertisements based on a quality score, relevancy 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions, as taught/suggested by Arora. This 

Regarding claim 19, Kitts teaches a non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising (¶ 121, 34, 46, Fig. 26, 27); obtaining impression information for a first sponsored piece of content, the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period (¶ 263-265, A key principal for advertising systems is most advertising campaigns are not concerned about the outcome of an individual impression, but instead consider about how close they are to target at the end of a given period. Therefore, if there is error on any impression, those errors can be addressed on the impressions to follow. In order to do this, we can update our target KPIs as the advertising buy progresses. Given n impressions seen out of I.sub.0 impressions expected over the full period, we can update the remaining price and value as follows, ¶ 167, Diurnal Patterns for Bid - Volume : One method for achieving accurate pacing is to estimate impression volume 1 , * , and the win probability W ( byt ) * , and then use these to identify the bid that will achieve the required spend . The 

passing the impression information to a view forecasting model, view forecasting model to output a predicted number of impressions of the first sponsored piece of content over a future time period 
(¶ 116, KPI Prediction: When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). This may not occur for several seconds or perhaps even 30 seconds; and occurs after traffic is auctioned in any case. Therefore, we predict viewability ahead of time. We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors. We introduce a logistic regression model that is designed to predict viewability on traffic prior to bidding. Other KPI events are similar—for example, Completion KPI events can only fire after the ad plays to completion (usually 30 second). Here also the probability of completion needs to be predicted ahead of serving the ad. Demographic In-target rate actually relies upon a third party entity to score batches of traffic—which can lead to days or more before the true demographic in-target rate is known; thus once again, this KPI needs to be predicted. ¶ 95-97, Calculate the bid price required for smooth delivery (FIG. 6-5): Let b.sub.i.sup.P be the bid such that the expected spend will be as close as possible to the desired spend B.sub.t. Some authors do this by setting a participation rate. Other authors set the bid price directly to based on a corrected version of the count of the number of impressions of the first sponsored piece of content over the first time period, the corrected version produced in the view forecasting model by a formula having one or more weights learned during the training of the view forecasting model (¶ 116, KPI Prediction: When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). This may not occur for several seconds or perhaps even 30 seconds; and occurs after traffic is auctioned in any case. Therefore, we predict viewability ahead of time. We can mine historical data to determine the probability of viewability by player size, browser, time of day, and other factors. We introduce a logistic regression model that is designed to predict viewability on traffic prior to bidding. Other KPI events are similar—for example, Completion KPI events can only fire after the ad plays to completion (usually 30 second). Here also the probability of completion needs to be predicted ahead of serving the ad. Demographic In-target rate actually relies upon a third party entity to score batches of traffic—which can lead to days or more before the true demographic in-target rate is known; thus once again, this KPI needs to be predicted. ¶ 95-97, Calculate the bid price required for smooth delivery (FIG. 6-5): Let b.sub.i.sup.P be the bid such that the expected spend will be as close as possible to the desired spend B.sub.t. Some authors do this by setting a participation rate. Other authors set the bid price directly to throttle. In both cases, the decision variable ultimately is factored into the bid price. The approaches for estimating bid also vary 

obtaining a budget for the first sponsored piece of content for the future time period (¶ 264-266, Budget, KPI and Impressions prior to start of optimization ( i . e . at time period t = 0 , or the original targets prior to start of optimization ) are equal to, ¶ 36, Consider an advertiser that has a budget B and wishes to spend it on an ad auction across T discrete periods of time. Lets also say the advertiser's objective is to create an event of value or acquisition. The acquisition event could be a subscription, purchase, form entry, or anything else of interest that the advertiser might use for tracking value., ¶ 74, 75, 85); 

calculating a base bid for the first sponsored piece of content based on the budget and the predicted number of impressions of the first sponsored piece of content over the future time period (¶ 163, Once the KPI predictions are generated for the incoming impression, the system now needs to calculate a bid price. There are two phases of this process: First, single-variable bid prices are estimated. Secondly, the final multi-KPI bid price is calculated. We begin with the single variable solutions—this is the bid price that would be used if we just had one KPI target—be that budget delivery, or viewability, or other KPIs. ¶ 86-99, The Control system sets the KPI and budget parameters that will be used to calculate bid price. ¶ 106, Step 4A: Calculate bid prices for each individual KPI including CPA targets, rate 

determining to display the first sponsored piece of content to a first user (¶ 122-124, The events that may be predicted include but are not limited to: 1. Viewability rate: The probability that the ad, when served, will remain on-screen for at least 2 continuous seconds. 2. Completion rate: The probability that the user will view the ad until the end of its running time (e.g. 30 seconds). ¶ 116-122, When a user requests a web page, the web page must be quickly assembled. A call is made to an ad server to provide ads. At the time that the ad server decides whether to serve ads, the ultimate viewability of the video that will be sent to the site is unknown—an IAB viewability event can only be generated after the ad has been continuously in display for more than 2 seconds (IAB, 2015). ¶ 42, 256, 233, 237, 430-433); 

subsequent to the determining, dynamically updating the base bid based on one or more attributes of the first user, to produce a dynamic bid for the first sponsored piece of content (¶ 331, The next change is that bid price also needs to change to in fact pay less for incoming traffic that is higher than the target performance, i.e. for CPA KPI., ¶ 80, In contrast, under the error minimization scheme described in this paper, there is error on in-target, and zero error on completion rate and viewability rate. It will therefore set the bid to raise the in-target KPI. The advertiser's KPI targets are treated as a multi-dimensional target which the system attempts to ‘shape match’. ¶ 409, 338, 102, 70, 72, 85, 316); 

and causing the dynamic bid to be deducted from the budget (¶ 99, 8. Step 8: Deduct the budget (FIG. 6-7) and update the KPI counters (FIG. 6-8): If the ad's bid was successful in winning the auction, then 
¶ 109, 7. Step 6: Deduct the Budget if the ad wins the auction (FIG. 7-7). ¶ 232 Submitting the bid usually involves responding with a bid-price. The bid price is then used, usually in a Generalized Second Price auction, to determine whether this particular advertiser “wins” the impression. Step 6: Deduct Budget If the ad wins the auction, then another callback will occur to indicate that the ad has won and that an ad creative (a javascript) should be served to the requesting publisher. ¶ 372-373, The budget is then updated by subtracting winning bid prices.)	 

Kitts does not specifically teach the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions. 

However, Arora teaches a non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising (¶ 20, 9, 96) the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period (¶ 35, 24, 48, 60); 

view forecasting model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions of the first sponsored piece of content over a future time period (abstract, ¶ 2, The data processing system can aggregate the feedback signals received from multiple advertisements impressions and corresponding surveys. The data processing system can further aggregate information associated with each advertisement impression and feedback signal, 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform the model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions, as taught/suggested by Arora. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to advertisement impression predictions. One of ordinary skill in the art would have recognized that applying the known technique of Arora would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Arora to the teachings of Kitts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems. Further, applying model being a machine learned model trained by a machine learning algorithm to output a predicted number of impressions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would extract meaningful insights from raw data to quickly solve complex, data-rich business problem.

Claims 6, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al. (US 20180108049 A1) in view of Arora et al. (US 20170061528 A1) in further view of Dixon (US 20090063273 A1). 

Regarding claims 6, 15, Kitts teaches impressions and bidding in the field of advertising. Kitts does not specifically teach a job listing.  

However, Dixon teaches wherein the piece of content is a job listing and the positive interaction is the user applying for a job associated with the job listing through the graphical user interface (¶ 29, 33, 34, 93). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Kitts to include/perform a job listing as taught/suggested by Dixon. This known technique is applicable to the system of Kitts as they both share characteristics and capabilities, namely, they are directed to making advertising more efficient and effective. One of ordinary skill in the art would have recognized that applying the known technique of Dixon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dixon to the teachings of Kitts would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a job listing features into similar systems. Further, applying a job listing would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the company to advertise and attract qualified employees.

Other pertinent prior art references include Bapna (US 20190104331 A1) which discloses training machine learning models within the field of advertising. Davin et al. (US 20180150883 A1) which discloses target users who are identified to have high incremental likelihood of performing conversion actions when presented with content items. Yi et al. (US 20150178790 A1) which discloses where the adjusted reserve price for the identified advertisement is different than the reserve price for at least another of the eligible advertisements based on different user engagement levels for each. Ren (2018) which discloses real time bidding of advertising. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner




/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683